UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- against - ORDER
LUIS ALBERTO BRECEDA, 19 Cr, 753 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that a conference will take place in this action on April 1,
2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40
Foley Square, New York, New York.
Dated: New York, New York

February 24, 2020
SO ORDERED.

Paul G. Gardephe
United States District Judge

 
